—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered July 27, 2000, which denied petitioner’s application to annul respondent Division of Housing and Community Renewal’s determination that the subject apartment is rent controlled, and calculation of the maximum rent accordingly, unanimously affirmed, without costs.
The finding of rent control status is rationally based on evidence that the tenants have continuously occupied the subject apartment since before July 1, 1971 (NY City Rent and Rehabilitation Law [Administrative Code of City of NY] § 26-403 [e] [2] [i] [9]; NY City Rent and Eviction Regulations [9 NYCRR] § 2200.2 [f] [17]). Landlord failed to submit any competent evidence to support his assertion that the subject apartment somehow acquired rent stabilization status; landlord’s self-serving understanding or belief, however sincere, did not sustain his *328burden on this controlling issue. We have considered landlord’s other arguments, including that respondent improperly determined the maximum rent, and find them to be unavailing. Concur — Nardelli, J.P., Saxe, Sullivan, Wallach and Friedman, JJ.